Citation Nr: 1213000
Decision Date: 04/10/12	Archive Date: 05/24/12

DOCKET NO.  11-17 384         DATE APR l0 2012

On appeal from the Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

2. Entitlement to recognition of K.P.F. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from February 1945 to December 1945. He died in May 2010. The appellant is advancing her appeal as the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from November 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In September 2010, the appellant filed claims for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318, and a claim of entitlement to recognition of K.P.F. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18. In November and December of 2010, the RO denied the claims. The appellant has appealed.

The Veteran's certificate of death indicates that he died in May 2010, at the age of 90; the immediate cause of death is listed as "renal failure," due to, or as a consequence of, "diabetes."

During the Veteran's lifetime, service connection was not in effect for any disabilities.

- 2  

The Board notes that in August 2006, the RO granted nonservice-connected pension.

With regard to the claim for DIC, as an initial matter, in October 2010, the appellant was sent a Veterans Claims Assistance Act of 2000 (VCAA) notice.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The October 2010 notice provided in this case does not comport with the standards set out in Hupp. In particular, the notice letter did not notify the appellant that service connection was not in effect for any disabilities at the time of the Veteran's death, nor did it include an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. On remand, the appellant must be provided with corrective notice.

VA also has a duty to assist the appellant in substantiating her claim. This duty includes helping procure pertinent records. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011). When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the appellant. 38 C.F.R. § 3.159(e)(2) (2011). This notice shall request that the appellant authorize the release of the records to VA. Id. It alternatively shall request that the appellant obtain the records herself and provide them to VA. Id.

The Veteran's death certificate indicates that he died at a nursing home, identified as "[redacted]." Yet no records from this facility are currently before

-3-

the Board. A review of the claims folder does not show that the appellant has been requested to provide authorization for the release of such records to VA or alternatively to supply such records to VA herself. Fulfillment of the duty to assist pursuant to 38 C.F.R. § 3.159(e)(2) (2011) requires that these requests be made on remand.

In addition, a VA Form 21-4142, received in October 2011, shows that the appellant identified two private health care providers who had treated the Veteran, Dr. S.J.D., and Dr. A.B.F. The records from these health care providers are not of record, nor does it appear that an attempt has been made to obtain them. On remand, an attempt should be made to obtain these records.

Finally, with regard to the claim of entitlement to recognition of K.P.F. as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18, the appellant has repeatedly asserted that K.P.F. became permanent incapacitated for self-support due to injuries sustained from a hunting accident in 1965, at age 15, in which he was shot in the face, blinded, and sustained brain damage. She states that he lives in an assisted living center. See appellant's statement, received in October 2010; VA Form 9, received in June 2011; statement received in January 2012. In October 2010, she specifically identified the assisted living center as Golden Manor, in Omaha, Nebraska. See also appellant's VA Form 21-534, received in September 2010. Records from Golden Manor are not associated with the claims file, nor does it appear that an attempt has been made to obtain them. On remand, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

-4-

1. Send the appellant a notification letter that satisfies the requirements in Hupp v. Nicholson, 21 Vet. App. 342 (2007). A copy of the notification letter shall be included in the claims file.

2. a) Contact the appellant regarding records concerning the Veteran from [redacted], Dr. S.J.D., and Dr. A.B.F. Request that she authorize the release of such records to VA or alternatively provide them to VA herself.

b) Contact the appellant regarding records concerning K.P.F. from the Golden Manor Assisted Living Center, Omaha, Nebraska. Request that the appellant authorize the release of such records or alternatively provide them to VA herself.

All contact with the appellant and all attempts to obtain records on her behalf must be documented in the claims file. Any such records received shall be associated with the claims file.

3. Readjudicate the appellant's claims. If either of the
benefits sought on appeal is not granted, the appellant
and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-5-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-6-





